Per Curiam:

In the opinion heretofore rendered (Dyer v. Scott, 141 Kan. 463, 470, 41 P. 2d 993) it was stated correctness of the survey of 1932 was not disputed. In a petition for rehearing it is shown an appeal was taken from that survey, and the appeal is pending in the district court. This fact makes it necessary to modify the judgment -of this court with respect to the boundary between tracts I and J, and the judgment is modified to read as follows:
“The judgment with respect to boundary between tracts I and J is reversed. The cause is remanded with direction to render judgment that the true line between tracts I and J begins 15.64 chains south of the north line of section 5, township 20, range 23, in Linn county, measured on the line dividing tracts H and I, as shown on the plat in the case of Davis v. Pratt, and extends east to the bank oí the old north channel of the Marais des Cygnes river, as shown on such plat. The district court is further directed to establish such line by correct survey, appropriately marked on the ground, and to render judgment quieting title to tract I accordingly.”
The petition for rehearing is denied.